Citation Nr: 1746223	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1958 to May 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

When this case was previously before the Board, the Board found that the issue of entitlement to a TDIU was raised by the record and remanded the issue for additional development in December 2016.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a claim for TDIU is part of a claim for increased compensation when the issue of TDIU is reasonably raised by the record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to be of such severity as to preclude his participation in any substantially gainful employment.  


CONCLUSION OF LAW

A TDIU rating is not warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The TDIU issue arose from the initial rating appeal, so no further VCAA notice is required for such initial rating. See Rice, 22 Vet App. at 447.

The Board remanded this proceeding to the RO in December 2016 to obtain an opinion on entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  An opinion was provided by VA's Director of Compensation and Pension (Director) in February 2017.  The RO has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (emphasis added).  Disabilities resulting from a common etiology or a single accident will be considered one disability for the purpose of one 60 percent disability, or one 40 percent disability in combination.  38 C.F.R. § 4.16(a).  

If a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

The Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for prostate cancer, rated 100 percent prior to January 1, 2012, and 40 percent from that date; left foot disability, bilateral tinnitus, and radiation colitis, each rated 10 percent throughout the appeal period; and bilateral hearing loss and erectile dysfunction, both rated zero percent throughout the appeal period.  

The Board notes that the Veteran does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent at any time during the appeal period and therefore does not meet the schedular criteria for TDIU.  

In accordance with 38 C.F.R. § 4.16(b), in February 2017, the Veteran's claim was forwarded to the Director for extraschedular consideration.  The Board may now review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages v. McDonald, 27 Vet. App. 233 (2015), to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director's decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

On March 2010 VA audiological examination, the examiner determined that the Veteran's hearing loss would have significant effects on his occupation due to "hearing difficulty."

On July 2011 VA genitourinary examination, the Veteran reported that he retired from his job in 1998 because he was eligible by age/duration of work.  The examiner determined that the Veteran's prostate cancer and erectile dysfunction create no significant occupational effects.

On October 2014 VA audiological examination, the Veteran reported functional impacts of hearing loss, to include missing key words in conversation and misinterpreting instructions, as well as listening to the TV/radio too loud.  He also reported difficulty hearing on the phone and with background noise.

In a July 2015 statement, the Veteran reported that the result of his service-connected colitis has been life changing in that he fears "a leakage or inadvertent excretion at any time."  His disability causes hourly urination, frequent bowel movements, and blood leakage, which makes travel "very difficult" and places him in awkward circumstances in other situations.

During October 2015 VA treatment, the Veteran reported eight to nine bowel movements per day.  If he is unable to go to the restroom quickly, he can soil his pants.

On October 2015 VA prostate cancer and intestinal disability examinations, the examiner determined that the Veteran's prostate cancer and colitis do not affect his ability to work.

During his July 2016 hearing, the Veteran and his wife testified that he often misinterprets key words in conversations, that phone calls are more difficult than face-to-face conversations, and that employment would be difficult, with his hearing disability specifically causing marked interference in performance of his duties.

In a July 2017 opinion, the Director considered all of the above information and noted that none of the available evidence supports the Veteran's contention that his service-connected disabilities prevent gainful employment; instead, the evidence includes reports from the Veteran that he retired for reasons unrelated to his disabilities.  She noted that the Veteran's medical records do not show that he would be prevented from all types of gainful employment, such that they do not show any hospitalizations, emergency room visits, or frequent treatment for his service-connected disabilities.

The Board finds that the preponderance of the evidence is against a finding that the Veteran is precluded from all types of employment.  Specifically, the Board finds it significant that the Veteran has mainly focused on his hearing disability as the reason for his unemployability; his hearing disability has been rated as noncompensable.  Further, several VA examiners have found that his other service-connected disabilities do not preclude him from employment. The Veteran has stated himself that he retired from employment due to his age/duration of work (and not because of any service-connected disabilities).  There is no indication that he is precluded from all employment for which he might be suited.  

The Veteran is competent to report symptoms he experiences and the Board has considered his testimony and reports.  However, he is not competent to assess whether his symptoms meet VA criteria for TDIU.  As explained above, the Board concludes that the medical findings on the VA examinations are of greater probative value than his allegations regarding his ability to work.  Accordingly, the Board finds the preponderance of the evidence is against the claim for a TDIU rating.


ORDER

A TDIU rating is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


